Stephens, J.
1. A purchaser of personal property encumbered with a lien is protected only when he purchases bona fide, for value, without notice of the lien or of such facts as would put him on notice of the existence of the lien.
2. In a suit in trover by the purchaser to recover the purchased property from one who claims title to it by virtue of a sale had under a proceeding foreclosing a lien on the property, held by a third person, it was error prejudicial to the defendant for the court to fail to charge the jury the foregoing proposition of law, and to charge in effect that, the plaintiff obtained good title if his vendor in selling to him had no intention to hinder, delay, or defraud the lienholder, or that the plaintiff obtained good title if his vendor, in selling the property to him, had such an intention to hinder, delay, or defraud the lienholder, provided the purchaser had no knowledge of such intention on the part of the seller or of facts which would reasonably put him upon notice of such intention. Such charges were prejudicial in that they excluded from the jury any inquiry as to notice on the part of the purchaser as to the existence of a lien or of facts which would put him on notice of the existence of the lien.
3. There being an issue of fact as to whether or not the plaintiff was a bona fide purchaser, and the court having erred as above indicated, it was error to overrule the motion for a new trial.

Judgment reversed.


JenMns, P. J., and Bell, J., concur.

Dowling & Whelchel, for plaintiff in error. W. F. Way, contra.